Citation Nr: 1711342	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).

[The following 26 issues are the subject of a separate decision: (1) whether new and material evidence has been received to reopen a claim of service connection for a right knee disability; (2) whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability; (3) whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus; (4) whether new and material evidence has been received to reopen a claim of service connection for sinusitis; (5) whether new and material evidence has been received to reopen a claim of service connection for amenorrhea; (6) whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD); (7) whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids; (8) whether new and material evidence has been received to reopen a claim of service connection for a headache disability; (9) entitlement to service connection for fibromyalgia; (10) entitlement to service connection for a sleep disability; (11) entitlement to service connection for posttraumatic stress disorder (PTSD); (12) entitlement to service connection for obsessive compulsive disorder (OCD); (13) entitlement to service connection for facial acne; (14) entitlement to service connection for a bladder disability, to include bladder hypertonicity; (15) entitlement to service connection for anemia; (16) entitlement to service connection for a heart disability; (17) entitlement to service connection for left foot calluses; (18) entitlement to service connection for bilateral plantar fasciitis; (19) entitlement to service connection for obesity; (20) entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressive features; (21) entitlement to a rating in excess of 20 percent for low back syndrome; (22) entitlement to a rating in excess of 10 percent for left lower extremity sciatic radiculopathy; (23) entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis; (24) entitlement to a rating in excess of 10 percent for left iliac crest scar; (25) entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 for a hysterectomy in August 2010; and (26) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).]


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1998 to April 1999 and from September 11, 2004 to September 25, 2004.  She also had additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

In July 2010, the Veteran submitted a VA Form 9, on which she indicated that she wished to have a Travel Board hearing for the claim of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  She is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a Travel Board hearing addressing the issue of entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).  The Veteran and her representative are to be notified by letter of the date, time, and place of that hearing.  This issue should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

